State v. Freese, 116 Nev. 1097, 1105, 13 P.3d 442, 448 (2000); Bryant v.
State, 102 Nev. 268, 271, 721 P.2d 364, 367 (1986). Appellant was
informed of the sentence enhancement in the plea agreement. Appellant's
sentence, two consecutive terms of 4 to 10 years, is consistent with the
plea agreement that he receive a sentence of 8 to 20 years. Therefore, the
district court did not err in denying appellant's motion. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                                   J.
                                   Hardesty




cc: Hon. Linda Marie Bell, District Judge
     Kenwon Montgomery
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2